EXHIBIT 10.14
 
ADDENDUM
TO
SECURITIES PURCHASE AGREEMENT


That certain Securities Purchase Agreement (the “Agreement”), dated the 15th day
of September, 2011, by and between Tangiers Investors, LP, (“Tangiers”) and
Frozen Food Gift Group, Inc. (the “Company”), is hereby modified and amended as
follows:


The parties agree that in no event shall Tangiers own at anytime in the
aggregate more then 9.9% of the outstanding common stock of the Company.


To the extent that Tangiers is obligated to advance money and purchase shares of
the Company’s common stock under the Agreement, such obligation shall
automatically be suspended in full or in part, to the extent that such purchase
of shares when added to shares of the Company’s common stock already owned by
Tangiers, would in the aggregate make Tangiers more than a 9.9% owner of the
outstanding common stock of the Company.


Once and if Tangiers’ ownership of the shares of the Company’s common stock is
reduced, by sale or otherwise, so that more common shares could be acquired by
Tangiers from the Company without in the aggregate creating ownership of more
than 9.9% of the Company’s common stock, then Tangiers’ obligation under the
Agreement to acquire more shares from the Company shall be reinstated.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.
 
COMPANY:
 
FROZEN FOOD GIFT GROUP, INC.
          /s/ Jonathan Irwin   By: Jonathan Irwin   Its: Chief Executive Officer
       
INVESTOR:
 
TANGIERS INVESTORS, LP
        /s/ Michael Sobeck   By:
Tangiers Capital, LLC
   Its:
General Partner
       

 
 


 